Citation Nr: 0010275	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to April 28, 1997 for 
an award of service connection for a Skin disorder.

ATTORNEY FOR THE BOARD

D.  Havelka, Counsel












INTRODUCTION

The veteran's active military service extended from October 
1976 to June 1977 and from February 1980 to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision granted service 
connection for a skin disorder and assigned a 10 percent 
disability rating effective April 28, 1997.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a skin disorder in 
May 1994.  The veteran was notified of this decision in May 
1994.

3.  The veteran disagreed with the May 1994 RO rating 
decision and the RO issued a statement of the case (SOC) in 
May 1995 which was mailed to the veteran's address of record.  

4.  In August 1995 the veteran reported a new address to the 
RO.

5.  In December 1995, after the veteran indicated that he had 
not received the SOC, the RO issued the veteran another SOC 
at his new address.

6.  The veteran did not perfect his appeal and the May 1994 
denial of service connection for a skin disorder became 
final.

7.  The veteran then filed a claim to reopen his claim for 
service connection for a skin disorder which was received 
April 28, 1997.  


CONCLUSIONS OF LAW

1.  The May 1994 decision of the RO denying service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

2.  The proper effective date for the grant of service 
connection for the appellant's right shoulder disorder is 
April 28, 1997, the date his petition to reopen the claim for 
a skin disorder was received by VA.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the date of service connection for 
his skin disorder should be December 8, 1993, the date that 
he first filed a claim for service connection.  

Applicable law and VA regulations provide that the effective 
date of an award of service connection, compensation based on 
an original claim or a claim reopened after final 
disallowance, shall be the day following the date of 
discharge or release from active service if the application 
for VA disability compensation benefits is received within 
one year of such date; otherwise, the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999)(emphasis added).

In the present case the veteran filed a claim for service 
connection on a VA Form 21-526, which was received at the RO 
on December 8, 1993.  On this form the veteran indicated his 
mailing address (Address #1).  In a November 1994 rating 
decision the RO denied service connection for a skin disorder 
and notified the veteran of this decision.  Later in November 
1994 the veteran filed a statement on a VA From 21-4138 which 
the Board construes to be a notice of disagreement with the 
denial of service connection for a skin disorder.  After a 
hearing before a RO hearing officer, the RO issued the 
veteran a statement of the case (SOC), which included the 
issue of service connection for a skin disorder, in May 1995.  
This SOC was mailed to Address #1 which was the veteran's 
address of record.  

A report of contact dated August 1995 indicates that the 
veteran notified the RO of a his new address (Address #2).  A 
report of contact dated December 1995 indicates "Vet said he 
never received SOC.  Re-mailed SOC to veteran at [Address #2] 
on December 17, 1995."  Subsequent to this there was no 
contact with the veteran until April 1997 when he submitted 
another claim, VA Form 21-526, which, among other things, 
served as a claim to reopen his claim for service connection 
for a skin disorder.  

The RO ordered a VA examination of the veteran which was 
conducted in June 1997.  Based on the medical evidence 
provided by this examination the RO reopened the veteran's 
claim and granted service connection for a skin disorder.  
The RO assigned a 10 percent disability rating effective 
April 28, 1997, which is the date of receipt of the veteran's 
VA Form 21-526.  

The veteran argues that the effective date for service 
connection for a skin disorder should be December 8, 1993, 
which is the date that he filed his initial claim for service 
connection.  

VA regulations state that an "appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal."  38 C.F.R. § 20.200 (1999). 

"A Substantive Appeal consists of a properly completed VA 
Form 9, "Appeal to Board of Veterans' Appeals,'" or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  . . .  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202 (1999)

VA regulations set forth specific time limits for the filing 
of a substantive appeal, and responses to supplemental 
statements of the case.  The regulations state that "except 
e date of mailing of the notification of the 
determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case will be presumed to be the same 
as the date of the Statement of the Case and the date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed."  38 C.F.R. § 20.302(b) (1999).  

Along with the December 1997 notice of disagreement regarding 
the effective date, the veteran submitted a copy of the May 
1995 SOC and a copy of an undated VA Form 9.  While there 
were no contentions with these documents, the Board concludes 
that the veteran submitted these in an attempt to prove that 
he timely perfected his appeal to the November 1994 RO 
decision denying service connection.  

Review of the objective evidence of record fails to support 
the veteran's contentions.  In this case, the RO denied 
service connection for skin disorder in November 1994.  The 
latest date that the veteran could have timely perfected his 
with respect to this issue was early March 1996 which is 60 
days after the RO re-issued the SOC in December 1995.  
38 C.F.R. § 20.302(b) (1999).  There is no evidence of record 
which indicates that the veteran timely perfected his appeal.  
The photocopied VA Form 9 submitted by the veteran in 
December 1997 is not dated and no substantive appeal was 
received at the RO.  As such, the veteran did not timely 
perfect his appeal to the November 1994 denial of service 
connection for a skin disorder and the RO decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The veteran submitted a petition to reopen his claim for 
service connection for a skin disorder which was received at 
the RO on April 28, 1997.  Even assuming, without deciding, 
that "entitlement" to service connection for a skin 
disorder "arose" earlier than the date of the April 28, 
1997 claim to reopen, the Board concludes that under the 
general rule for assigning effective dates, i.e., "date of 
receipt of claim, or date entitlement arose, whichever is 
later," the appropriate effective date for service 
connection for a skin disorder is April 28, 1997, the date of 
receipt of the veteran's claim to reopen his claim for 
service connection for a skin disorder.  


ORDER

An earlier effective date for the grant of service connection 
for a skin disorder is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


